UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1249


FELICIA SINGLETARY, DMD,

                Plaintiff - Appellant,

          v.

NORTH CAROLINA STATE BOARD OF DENTAL EXAMINERS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:15-cv-00476-D)


Submitted:   October 25, 2016             Decided:   November 10, 2016


Before KEENAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carrie E. Meigs, Justin G. May, TEAGUE, CAMPBELL, DENNIS &
GORHAM, LLP, Raleigh, North Carolina, for Appellant. Douglas J.
Brocker, Crystal Carlisle, THE BROCKER LAW FIRM, P.A., Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Felicia    Singletary      appeals    the    district    court’s    order

dismissing her complaint against the North Carolina State Board

of Dental Examiners.          We have reviewed the record and find no

reversible error.       See P.R. Aqueduct & Sewer Auth. v. Metcalf &

Eddy, Inc., 506 U.S. 139, 146 (1993).              Accordingly, we affirm

for the reasons stated by the district court.                  Singletary v.

N.C. State Bd. of Dental Exam’rs, No. 5:15-cv-00476-D (E.D.N.C.

Feb. 8, 2016).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and    argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      2